Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhil Patel on 07/27/2021.

The application has been amended as follows: 
In claim 1 line 2, after “(a)” insert “from 10 to 40% by weight of”.
In claim 1 line 4, after “(b)” insert “from 60 to 90% by weight of”. 
At the end of claim 1, in a new line, insert “all the aforementioned percentages by weight being referred to the total weight of polymer allow (PA)”. 
In claim 3 the antepenultimate line, delete “equal or different each other” and insert in its place “equal to or different from each other”.
In claim 4 at the beginning of line 4 delete “by moles”. 
Cancel claim 7. 
At the end of claim 13, delete “and, optionally, the copolymer (CO)”. 
In claim 18 line 1, delete “claim 7” and insert in its place “claim 1”. 



Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the closest prior includes Ajbani (US 20090011163 A1), Ichikawa et al (JP 03263464 A), Ishiwara et al (US 5470901 A), and Rees (US 5006594 A), all of which disclose a polyphenylene sulfide (PPS) resin combined with a thermoplastic elastomer fluoropolymer (and in at least Ajbani and Rees, a thermoplastic vulcanizate with thermoplastic fluoropolymer and crosslinked fluoroelastomer). However, Ajbani (US 20090011163 A1) with 60 to 95wt% of PPS and 5 to 40wt% of TPV, Ishiwara et al (US 5470901 A) with 100 parts of PPS and 0.5 to 50 parts by weight of TPE, and Ichikawa et al (JP 03263464 A) with volume ratio of fluoropolymers a+b to PPS c of 5/95 to 30/70, all these ranges are above the upper limit of 40% by weight of aromatic sulphur containing polymer (A) required by the claim 1. Rees (US 5006594 A) discloses 5wt% PPS, but this is for a different purpose than the other references. Since PPS is just an additive to Rees, one would not see this reference as teaching an amount of PPS relevant to the other references that use PPS as a main component modified by the fluoropolymers. 

Regarding claim 8, the closest prior art includes Ajbani (US 20090011163 A1), Rees (US 5006594 A) and Ishiwara et al (US 5470901 A), all of which disclose a PPS resin with a thermoplastic elastomer comprising fluorine containing thermoplastic fluororesin and crosslinked fluoroelastomer as well as a compatibilizer. While Ichikawa et al (JP 03263464 A) discloses that vinylidene homo and copolymers are known as compatibilizers for TFE homo and copolymers in PPS resin [p4¶1, Fig 1, p2¶2,4], there is no disclosure of CTFE as a comonomer. It would require excessive hindsight to choose a comonomer not disclosed by Ichikawa when there are several other common monomers disclosed therein. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766